release number t ge technical_advice_memorandum release date internal_revenue_service area director area tege appeals philadelphia pa ' nov taxpayer's name en uil code taxpayer's address rekkeerkke keekekkere taxpayer's id no rerkkkkeer year s involved conference held legend taxpayer rrkekkkeee issue whether the commissioner te_ge should exercise discretion to grant taxpayer relief under sec_7805 to limit the retroactive effect of revocation of its exempt status under sec_501 facts application_for exemption the taxpayer a non-profit corporation was recognized as exempt under sec_501 c its articles of incorporation provided that taxpayer was organized for the following purposes e e e e to provide family credit_counseling_services for members of the public and to advise persons seeking credit budget or financial advice to seek the cooperation of merchants lending institutions banks and others- individually and through their associations public officials and offices to promote budgeting thrift and the protection of individuals and families emphasizing consumer credit to conduct research projects advertising public relation activities and other activities with respect to budgeting financial matters and consumer credit to engage in educational pursuits that assists individuals or families in life management skills taxpayer stated it would engage in the following activities for the work poor doing charitable for them underprivileged giving charitable advice to poor underprivileged and financially distressed members of the community to help the poor and their families get out of debt and stay out of debt and financially distressed members of the community by contacting their creditors rescheduling their payments helping them complete forms or completing forms for them and writing letters for them to help them get out of reduce and stay out of debt lessening the burdens of state and federal government by helping poor underprivileged or financially distressed members of the community from having to seek and rely upon state or federal financial aid in order to feed house or support themselves or their families educating the poor underprivileged or financially distressed members of the community on how to set up and live within budgets that they can afford so as to avoid getting into debt and behind in their payments to their creditors neighborhood lessening poor underprivileged and the community from having to declare bankruptcy become homeless and resorting to possible criminal activities to take money to survive combating community deterioration and juvenile delinquency by helping parents get out of debt and stay out of debt support themselves through their own labor and provide safer more secure homes for their children tensions distressed financially members helping by _ of - taxpayer further stated that all activities would be initiated by members of the community who contacted taxpayer for assistance and would be conducted at its office taxpayer stated it would meet people face-to-face gather an individual’s or family’s credit card statements and analyze their income and expenses moreover based on the criteria of each of their creditors taxpayer would help them establish a budget and manage their debt by making a single monthly payment to the creditors through taxpayer when taxpayer would receive those payments it would then distribute the payment among the creditors taxpayer stated that credit_counseling_services would be available to anyone who wished to participate in the program taxpayer indicated that its sole source_of_income would be gifts grants and contributions it also stated that percent of its financial support would come from contributions from the general_public and percent from private organizations taxpayer stated that its consultation analysis and budget planning would be free to the community if persons or families further wished to use taxpayer's services upon enrollment in the debt management program they would be advised to make a voluntary contribution to taxpayer persons who enrolled and continued to use taxpayer's services would be advised to make a voluntary contribution for every ‘ monthly payment they made through taxpayer moreover taxpayer answered in the negative to the question if the organization provides benefits services or products are the recipients required or will they be required to pay for them taxpayer listed three members on its governing body two of whom were husband and wife taxpayer stated that the husband and wife trustees would conduct all taxpayer's activities based upon these representations the service issued a favorable determination_letter to taxpayer examination the examination concluded that taxpayer did not provide any education or counseling tailored to the needs of the individuals the exam agent found that taxpayer did not document any referrals to professional outside help or keep any records of client education or counseling taxpayer's only educational materials appeared on its website after april of the first exam year and were limited to budgeting tools links to outside resources and information on dmps the only files taxpayer kept were those of dmp clients containing dmp contracts and credit card statements however taxpayer failed to keep files in which it provides education to clients taxpayer stated that the reason it keeps only files on dmp-enrolled clients is that it would be too costly to keep files on everyone who called the taxpayer maintained that it conducted face-to-face counseling and seminars but failed to provide documentation that it did so the examination found that taxpayer's primary activities were selling and managing debt management plan dmp accounts it maintained between and dmps at any given time with percent of its income derived from selling and managing the dmps its website generates dmp leads thus taxpayer did not conduct its activities exclusively in a manner that furthers a tax-exempt purpose the examination also found that a fourth trustee was on the board_of directors however taxpayer did not list him in the form_1023 application the trustee was also related through a familial relationship the fourth trustee was taxpayer's president who stated he had not listed himself as an officer on the form_1023 because he planned to receive a full-time salary and believed that paid officers would be looked upon unfavorably president was in charge of daily operations performed all substantive work and hired minimal clerical help president was the only credit counselor but had no certifications or degrees in credit counseling counseling or social work although taxpayer's website and telephone answering service asked prospective clients to speak with taxpayer's certified counselors general knowledge about credit counseling and dmps from a friend president created president stated that he acquired taxpayer's website and wrote all the information contained on the website the examination concluded that taxpayer's primary activity of enrolling and managing the debt accounts of clients in dmps generated all of taxpayer’s income taxpayer distributed a client's dmp payment minus a voluntary contribution to each creditor under the terms of the dmp during the examination period taxpayer did not receive any public or private contributions taxpayer's revenue was derived from either its dmp clients or from the banks to which it provided dmp payments fair share payments taxpayer was unable to furnish any documentation that dmp fees charged to clients were voluntary and was also unable to provide any documentation that taxpayer waived any of the fees taxpayer appealed the proposed revocation appeals sustained the revocation following the appeals process the national_office received this request for relief from retroactive revocation as a mandatory tam legal standard sec_7805 provides that the secretary may prescribe the extent if any to which any ruling including any judicial decision or any administrative determination other than by regulation relating to the internal revenue laws shall be applied without retroactive effect sec_1_501_a_-1 of the income_tax regulations states that an organization that the commissioner determined to be exempt under sec_501 may rely upon such determination so long as there are no substantial changes in the organization’s character purposes or methods of operation and subject_to the commissioner's inherent power_to_revoke rulings because of a change in the law or regulations or for other good cause sec_301_7805-1 of the procedure and administration regulations grants the commissioner authority to prescribe the extent to which any ruling issued by his authorization shall be applied without retroactive effect section dollar_figure of revproc_2013_5 r b states that all requests for relief under sec_7805 must be made through a request for technical_advice tam section dollar_figure states further that when during the course of an examination by eo examinations or consideration by the appeals area director a taxpayer is informed of a proposed revocation a request to limit the retroactive application of the revocation must itself be made in the form of a tam and should discuss the items listed in dollar_figure of revproc_2013_5 as they relate to the taxpayer's situation section of revproc_2013_5 lists the criteria necessary for granting sec_7805 relief as well as the effect of such relief section dollar_figure states in part that a tam that revokes a determination_letter is not applied retroactively if there has been no misstatement or omission of material facts the facts at the time of the transaction are not materially different from the facts on which the determination_letter was based there has been no change in the applicable law and the taxpayer directly involved in the determination_letter acted in good_faith in relying on the determination_letter and the retroactive revocation would be to the taxpayer’s detriment revproc_2013_9 2013_2_irb_255 sets forth procedures for issuing determination letters from eo determinations and rulings on applications for recognition of exempt status by eo technical on the exempt status of organizations under sec_501 these procedures also apply to revocation or modification of determination letters or rulings section dollar_figure of revproc_2013_9 states in part that the revocation or modification of a determination_letter or ruling recognizing exemption may be retroactive if the organization omitted or misstated a material fact or operated in a manner materially different from that originally represented in certain cases an organization may seek relief from retroactive revocation or modification of a determination or ruling under sec_7805 of the code using the procedures set forth in revproc_2013_4 2013_1_irb_126 which further refers to revproc_2013_5 and sec_12 of revproc_2013_9 states that where there is a material_change inconsistent with exemption in the character the purpose or the method of operation of an organization revocation or modification will ordinarily take effect as of the date of such material_change in 353_us_180 the supreme court held that the commissioner has broad discretion to revoke a ruling retroactively it further held that a retroactive ruling may not be disturbed unless the commissioner abused the discretion vested in him id in 324_f2d_633 the court found the foundation’s efforts far from convincing to demonstrate that its information reports were adequate and sufficient to apprise the commissioner of its entry into the business activities which led to denial of its tax-exempt status shortly after receiving its tax-exempt ruling the foundation contracted with a for-profit company but failed to disclose this fact to the commissioner on its forms the court upheld the service's retroactive revocation in variety club tent no charities inc v commissioner 74_tcm_1485 the court held that petitioner operated in a manner materially different from that originally represented the organization represented in its exemption application and articles of incorporation that no part of its net_income would inure to the benefit of any private_shareholder_or_individual but the court found instances of inurement over several years and upheld the service's retroactive revocation for such years analysis during the years under exam taxpayer's operations were materially different from the description it provided in its exemption application see variety club tent no charities t c m pincite revproc_2013_9 at sec_12 taxpayer claimed on its form_1023 that it would educate the poor underprivileged or financially distressed members of the community on budgeting consumer finance and credit as well as promote such education the examination found that taxpayer devoted nearly all of its time and resources to selling and servicing dmp accounts thus taxpayer did not conduct its activities exclusively in a manner that furthers a tax-exempt purpose taxpayer also claimed on its form_1023 that its income was from gifts grants and contributions from the general_public and private organizations it further stated that if the consumer wanted to take advantage of a dmp the consumer was advised to make a voluntary contribution s however the examination revealed that the charitable_contributions were actually fair share payments and the payments the taxpayer initially characterized as voluntary contributions from individuals enrolled in dmps were fees for services taxpayer maintained in the form_1023 that if it provides benefits services or products the recipients would not be required to pay for them however taxpayer was unable to furnish any documentation that dmp fees charged to clients were voluntary it was also unable to provide any documentation that taxpayer waived any of the fees finally taxpayer admitted to the examination agent that it had purposefully omitted from its form_1023 application the existence of an additional related trustee who also served as president and as the only full-time_employee taxpayer's president stated he had not listed himself as an officer on the form_1023 because he planned to receive a full-time salary and believed that paid officers would be looked upon unfavorably thus taxpayer did not fully apprise the service of the material changes in its operations see stevens bros foundation f 2d pincite failure to adequately and sufficiently inform the service of material changes in operations therefore revocation may be retroactive to the first year under examination when the service determined taxpayer had made material changes in its operations see automobile club of michigan u s pincite commissioner has broad discretion to revoke a ruling retroactively revproc_2013_9 at sec_12 revocation ordinarily applies as of the date of material changes in operations the commissioner tege has declined to exercise discretion to limit the retroactive effect of revocation of exempt status under sec_501 revocation shall be effective as of the first day of the first tax_year under exam conclusion
